DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 12-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2016/0018872) in view of Ka (US 20140032880) and Czompo (US 20140257730).
Regarding claim 12, Tu teaches
A method of controlling an electronic device, the method comprising: 

after starting the supply of electric power when there is the detection of movement, subsequently performing a simplified analysis process while consuming the electric power, the simplified analysis process being a process of analyzing data obtained from the electronic device, the data being generated by a plurality of sensors that are connected to the electronic device (Figs. 2), the simplified analysis process having a first throughput; and (Figs. 4 and 8, [0099], “Based on the end pose estimate, at block 816, process 800 can determine whether to reclassify the possible raise gesture as a detected raise gesture. If not, process 800 can return to block 804 to attempt to detect another possible raise gesture.”, [0100], “at block 816, the raise gesture is detected, then at block 818, process 800 can notify wake control logic 230 that a detected raise gesture has occurred.” Where a detected raise gesture is interpreted as a simplified analysis) 
performing a detailed analysis process in accordance with an analysis result of the simplified analysis process while consuming the electric power, the detailed analysis process being a different process from the simplified analysis process, the detailed analysis process having a second throughput that is higher than the first throughput, (Figs. 4 and 8, [0100], “… (not shown in FIG. 8), gesture classifier 234 can be used to confirm the detected raise gesture. As described above, gesture classifier 234 can be trained to distinguish natural raise gestures from other similar actions that a can also deliver unprocessed or partially processed data from accelerometer 210 and/or gyroscope 212 to applications processor 204.”, [0100], “wake control logic 230 can take action in response to this notification, such as notifying applications processor 204 … (not shown in FIG. 8), gesture classifier 234 can be used to confirm the detected raise gesture.” Where the lower power coprocessor will have lower computational power (i.e. lower throughput) when the application processor is waken up after the coprocessor detects a raise gesture), the application processor can confirm the detected raise gesture.  The application processor (a higher power processor) has higher computational ability and higher throughput.  Therefore, the coprocessor detecting the raise gesture has lower throughput than the application processor performing the confirmation of the raise gesture)
Tu teaches a simplified and detailed analysis of sensor data as well as powering the up the application processor but does not teach does not teach that the analysis 
starting a supply of electric power when there is a detection of movement of the electronic device; (Fig. 3, [0080], “the vibration unit 200 can detect a force applied by the user even before it is woken up. In other words, the vibration unit 200 can detect the motion or grip state of the mobile terminal 100 since minute electric currents flow while the vibration unit 200 is in the sleep state.” And [0083], “if the vibration unit 200 is activated, the vibration unit 200 can wake up the first processor 210. At this time, the first processor 210 performs the role of a hub for managing operation of at least one sensor 20 S.sub.1, S.sub.2, . . . , S.sub.n to obtain context awareness information.”
after starting the supply of electric power when there is the detection of movement, subsequently performing a simplified analysis process ([0085], “If the first processor 210 is woken up by the vibration unit 200, the first processor 210 … collects sensing data through the woken-up at least one sensor. Context awareness information can be obtained through the sensing data.” And [0106], “The first processor 210 can generate context awareness information by analyzing the sensing data.”)
Tu and Ka are analogous art. Ka is cited to teach a similar concept of detecting movement in an electronic device using sensors and low power operation.  Based on Ka, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have modified Tu to wake the sensor coprocessor at the detection of motion by a sensor and then perform the sensor analysis.  Furthermore, being able to wake the coprocessor based on movement improves on Tu by being able to use less power. To one of ordinary skill in the art at the 
Tu and Ka do not teach but Czompo teaches
wherein detecting presence/absence of movement comprises 
acquiring the data as collectively generated by a plurality of sensors that are electrically connected to the electronic device, (Figs. 4, 6 (sensors -620 and 622), and 7,  [0049], “The data collection and time stamping mechanism 630 reads the sensor data generated by sensors 620 and 622 and assigns timestamps to the data. The time stamped data is then passed to timestamp correction elements 640 and 642.)
generating a time stamp for each of the acquired data by referring to a time generated by a timer (Figs. 4, 6, and 7) when the data is acquired, and ([0040], “The data collection and time stamping mechanism 480 reads the processed data from the output register 470 and assigns a timestamp to it.”, [0049], “Sensors 620 and 622 detect physical event 610. The data collection and time stamping mechanism 630 reads the sensor data generated by sensors 620 and 622 and assigns timestamps to the data.)
detecting presence/absence of movement of the electronic device in accordance with the acquired data. ([0039], “Sensor 400 may be any sensor that senses physical events and/or environmental conditions, including but not limited to an inertial sensor, such as an accelerometer or a gyroscope. At 410, a physical event occurs. The physical event could be movement of a mobile device in which the sensor 400 is housed. The movement may be an acceleration, a vibration, a rotation, or the like.” [0060], “At 780, the matched sensor data is processed. For example, if the first and second sensors are an accelerometer and a gyroscope and the application is a 
Czompo is cited to teach a similar concept of detecting movement in an electronic device using sensors and timestamps.  Based on Czompo, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have modified Tu and Ka to use a timestamp to help in analyzing sensor data for movement.  Furthermore, being able to use a timestamp to help in analyzing sensor data for movement improves on Tu and Ka by being able to determine the movement more accurately. To one of ordinary skill in the art at the time the invention was filed would it would have been advantageous to make this modification because “the application processes the matched sensor data to provide more accurate navigational guidance.”, [0060]
Tu, Ka, and Czompo teach simplified and detailed analysis performed by a coprocessor (lower power) and an application processor (higher power), respectively. Jacobs teaches a system with a plurality of processors will have a higher throughput processor and a lower throughput processor.
Jacobs teaches
the detailed analysis process having a second throughput that is higher than the first throughput (Claim 5, “wherein the plurality of processors include a higher throughput processor and a lower throughput processor.”)
Jacobs is cited to teach a similar concept of power management of an electronic device. Tu teaches using an application processor for detailed analysis and a coprocessor for simplified analysis of data. Jacobs teaches that one processor will have  – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Tu, Ka, and Czompo to use a higher throughput processor (the application processor) for a detailed analysis of sensor data.  
Regarding claim 19, Tu teaches wherein the sensor data acquisition circuitry includes: 
reading data from sensors; ([0096], “process 800 can read data samples”)
performing a predetermined filtering process on the data; (Fig. 8, [0094], “supplemented with filtered accelerometer data” and [0099], “The accelerometer data can be heavily filtered to remove artifacts of arm motions associated with running and can be used to confirm that the pose corresponds to one in which the display of the device is likely visible to the user.”)
performing a predetermined normalization process on the data; ([0052], “Activity classifier 232 can implement machine learning algorithms that identify characteristic features associated with various types of activity, and the algorithms can be trained by gathering sensor data during known user activities prior to deploying activity classifier 232.” Where machine learning algorithms are interpreted as including data normalization processes)
thresholds, criteria, and sensor inputs can be used, and different sets of states can be defined as desired. In some embodiments, detection of the first peak can be reported as a possible raise gesture, or detection of two peaks can be reported as a possible raise gesture prior to determining whether the device position has stabilized. Other deliberate raise gestures can be detected by defining different criteria (e.g., more or fewer impulse peaks, accelerations in different directions, etc.). In some embodiments, process 1100 can be executed concurrently with either process 400 or process 800, so that the user can activate the display at any time when it is inactive by performing either a natural or deliberate raise gesture.”)
controlling a connection relation among the data read from sensors, the filtering, the normalization, and comparing the data with the predetermined threshold value. ([0121], “It will be appreciated that process 1100 is illustrative and that variations and modifications are possible. Steps described as sequential may be executed in parallel, order of steps may be varied, and steps may be modified, combined, added or omitted. Different thresholds, criteria, and sensor inputs can be used, and different sets of states can be defined as desired. In some embodiments, detection of the first peak can be reported as a possible raise gesture, or detection of two peaks can be reported as a possible raise gesture prior to determining whether the device position has stabilized. 

As to claims 14 and 16, Tu, Ka, Czompo, and Jacobs teach these claims according to the reasoning provided in claim 12.
As to claims 21 and 23, Tu, Ka, Czompo, and Jacobs teach these claims according to the reasoning provided in claim 19.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Ka, Czompo, and Jacobs further in view of Jackson et al. (US 2016/0069679).
Regarding claim 18, Tu teaches wherein the simplified analysis process comprises analyzing the data, and determining whether a user of the electronic device is walking, and ([0053], “For example, activity classifier 232 can receive data from accelerometer 210 and/or gyroscope 212 (as well as other sensors, such as physiological sensors, that may be present in device 200) and can analyze the data to determine the type of activity in which the user is engaged, e.g., walking, sitting or standing still, jogging, running, cycling, riding in a motor vehicle and so on.”, [0093], “Whether to use low-dynamic detection module 222 or high-dynamic detection module 224 can be determined, e.g. by wake control logic 230. For example, wake control logic 230 can receive information from activity classifier 232 indicating whether the user is 
Tu, Ka, Czompo, and Jacobs do not teach but Jackson teaches
if the user is determined to be walking, performing the detailed analysis process. ([0044],”data from sensors 38 may be used not only to detect a user's movement but to determine what type of activity is being performed based on the detected motion. For example, as shown in FIG. 3, application 52 running on electronic device 10 may track and display a user's route 58 on a map. Using sensors 38, application 52 may indicate which portions of the route were walked by the user (e.g., as indicated by icon 54), which portions of the route were cycled by the user (e.g., as indicated by icon 56), which portions of the route the user climbed a flight of stairs, etc. In the example of FIG. 4, application 60 running on device 10 may display an activity log where the user can view a list physical activities performed.”, [0058], “processing circuitry 40 may analyze motion sensor and pressure sensor data for a predetermined period of time before an ascent and/or after an ascent to help further characterize the type of movement performed during the ascent or descent. For example, historical pressure sensor data (e.g., sensor data from 7 seconds, 5 seconds, 10 seconds, 15 or other suitable amount of time prior to detecting a user's ascent) may be used to determine whether a user was walking on level ground before beginning an ascent up a set of stairs or up a hill. If the pressure 
Jackson is cited to teach a similar concept of detecting movement in an electronic device and analyzing it.  Based on Jackson, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have modified Tu, Ka, and Czompo to do a detailed analysis to determine the walking involved stairs.  Furthermore, being able to do to a more detailed analysis of movement improves on Tu, Ka, and Czompo by being able to the type of walking/movement for exercise purposes. To one of ordinary skill in the art at the time the invention was filed would it would have been advantageous to make this modification because “[d]ifferentiating between different types of ascents and descents may be useful for fitness applications or activity logging applications that log the number of stairs or flights of stairs climbed by a user.”, [0059]
As to claims 20 and 22, Tu, Ka, Czompo, Jacobs and Jackson teach these claims according to the reasoning provided in claim 18.

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, Ka, Czompo, and Jacobs further in view of Anthony et al. (US 2016/0067547)
Regarding claim 13, Tu, Ka, Czompo, and Jacobs do not teach but Anthony teaches wherein detecting presence/absence of movement further comprises: consider motion data received from sensors in the user device or other devices in communication with the user device (e.g., a cycling computer), to determine active usage of the sporting good. In some implementations, motion sensor data can be analyzed to extract features, which can be compared to predictive models that represent typical data for active usage of various sporting good activities and other predictive models that represent motion sensor data for adverse events. A model assembled from the actual motion sensor data can be evaluated by filtering and pre-processing the motion sensor data. Low-pass or high-pass filtering, decimation, normalization, etc. may also be performed on the data. The system may then extract features, which may include min and max values, energy, frequency domain information, etc. to determine comparisons to known patterns for either active usage, transportation modes, and/or adverse events (as determined at the operation 937 discussed below).” )
Anthony is cited to teach a similar concept of detecting movement in an electronic device and analyzing it.  Based on Anthony, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have modified Tu, Ka, Czompo, and Jacobs to use decimation in the analysis of motion data.  Furthermore, being able to use decimation improves on Tu, Ka, Czompo, and Jacobs by being able to more accurately analyze the 
As to claims 15, and 17, Tu, Ka, Czompo, Jacobs and Anthony teach these claims according to the reasoning provided in claim 13.

Response to Arguments
Applicant’s arguments, see pgs. 9-11, filed 11/12/2021, with respect to the rejection(s) of claim(s) 12-23 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tu, Ka, Czompo, and Jacobs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 23, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187